Name: Commission Regulation (EEC) No 2322/86 of 24 July 1986 amending for the 18th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 86 Official Journal of the European Communities No L 202/ 17 COMMISSION REGULATION (EEC) No 2322/86 of 24 July 1986 amending for the 18th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 12 (7) thereof,- Whereas the information available on the trend in cattle numbers indicates that the coefficients used in calculating the price of adult bovine animals on the representative markets of the Community should be adjusted ; Whereas Annex I to Commission Regulation (EEC) No 610/77 (3), as last amended by Regulation (EEC) No 1969/86 (4), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 610/77 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the purposes of calculating the levies in force from 7 August 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 77, 25 . 3 . 1977, p. 1 . (4) OJ No L 170, 27. 6 . 1986, p. 24. No L 202/ 18 Official Journal of the European Communities 25 . 7 . 86 ANNEX 'ANNEX I Coefficients to be used in calculating the price on the representative Community markets for adult bovine animals Germany 18,9 Belgium 3,6 Denmark 3,2 Spain 6,0 France 27,6 Greece 0,9 Ireland 7,0 Italy 10,9 Luxembourg 0,3 Netherlands 6,2 United Kingdom 15,4'